Weaver, J.
(concurring in the result only). I agree with the majority result of remanding this matter for further proceedings. I write separately because I find the period of limitation of MCL 600.308a(3); MSA 27A.308(1)(3) unconstitutional, and because I find 1980 PA 413, Resolution 81-37, void ab initio for failure to comply with the voting requirements of the Headlee Amendment. Const 1963, art 9, §§ 25-34.
In 1978 the people of the State of Michigan ratified an amendment to the state constitution through a voter initiative petition, the most democratic of processes allowed under our law. The result of that initiative was article 9, §§ 25-34, commonly known as the Headlee Amendment. The purpose of the amendment is succinctly stated in its opening section: "Property taxes and other local taxes and state taxation and spending may not be increased above the limitations specified herein without direct voter approval.” Const 1963, art 9, § 25 (emphasis added).
Nowhere within the ten sections comprising the amendment do the people state that a tax imposed *131in violation of the constitution would become valid after one year, or one hundred years, of its enactment. The Legislature cannot amend the constitution by the simple expedient of enacting a statute.1
I would find the transfer tax that was the subject of the tax increase to be void ab initio for failure to comply with the mandates of the Head-*132lee Amendment. Likewise I would find the one-year period of limitation to be unconstitutional because it curtails the guaranteed right to no taxes without a vote of the people and places undue burdens on the people by its limiting nature. Durant v Dep’t of Ed (On Second Remand), 186 Mich App 83; 463 NW2d 461 (1990).2

 Though the majority chastises plaintiff for failure to cite case law finding that state constitutional rights may not be subjected to statutes of limitation, the only Michigan authority cited by the majority is Hart v Detroit, 416 Mich 488; 331 NW2d 438 (1982). In Hart, the City of Detroit acquired approximately 1,400 parcels of property through delinquent tax proceedings, and then began an urban renewal project on these parcels without first commencing formal condemnation proceedings. Though the case involved discussion of a number of considerations of how to characterize the type of taking and whether the limitation period should be akin to an adverse possession with a fifteen-year period of limitation, or a "partial taking,” subject to a three-year period of limitation, the glaring difference between Hart and the instant case is notice. In Hart, all the plaintiffs knew that their rights were in jeopardy. Their homes were razed and an urban renewal project was commenced. Over three years elapsed before the plaintiffs brought suit. Contrast that scenario with the instant case in which the taxpayer had no idea the tax had even been levied until the transfer tax had to be paid in order to record title to the property.
The majority also finds persuasive the discussion in Hart concerning the federal six-year period of limitation that has been applied to inverse condemnation proceedings. (Ante at 126.) Again, on their facts, these condemnation proceedings cases are easily distinguished. Though the majority further opines "[t]he plaintiff has not provided us with any reason why this state constitutional right should be treated differently,” id., I believe the plaintiff provides several reasons. First, a one-year period of limitation is significantly more restrictive than the six-year limitation period in the case cited by the majority. However, I find the more persuasive reason contained within the plaintiff’s brief to this Court:
Upon enactment of the Headlee Amendment, taxpayers relied on the constitutional provision that no tax would or could be increased, imposed, or shifted by the government without voter approval. The limitation period not only curtails rights guaranteed to taxpayers by the Headlee Amendment, but destroys those rights, because there exists no reasonable means by which a taxpayer can obtain “sufficient information” to ascertain whether a tax had been unconstitutionally imposed. The statute of limitations imposes "undue burdens” upon taxpayers ....


 Though Durant is cited as authority supporting the majority position, I find the case easily distinguishable from the instant case. In Durant, the plaintiff school district sought reimbursement from the state for school aid for prior years. The Court in Durant correctly found that a one-year period of limitation ensures fiscal integrity and that the taxpayer or public entity has sufficient information within the one year to ascertain whether a payment from the government is due. 186 Mich App 98. In the instant case, the issue is payment from the taxpayer to the state. No such interest in fiscal integrity can be rationally argued, for surely no county in the state bases the major portion of its budget requirements on projected numbers of transfers of real estate within a given year.